PER CURIAM.
We conclude that the Unemployment Appeals Commission erred in overturning a factual determination by the hearing examiner that the appellant had not been guilty of employee misconduct that would disqualify her from entitlement to unemployment compensation benefits. Our review of the record demonstrates the existence of competent, substantial evidence to support the examiner’s findings. See Venetian Shores Home and Property Owners v. Ruzakawski, 336 So.2d 399 (Fla. 3d DCA 1976) and Fredericks v. Florida Department of Commerce, 323 So.2d 286 (Fla. 2d DCA 1975).
Accordingly, the order of the Commission is hereby reversed and this cause is remanded with directions to enter an order approving the examiner’s findings.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.